DETAILED ACTION
This Office Action is in response to Amendment filed October 28, 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 22 and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim, because Applicants elected species drawn to the embodiment shown in Fig. 25 of current application in the Election filed September 3, 2020, which does not comprise the claimed raised source/drains, and the quantum dots comprising the raised source/drains.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Park et al. (US 2020/0126980)
In the below prior art rejections, the claim limitations “quantum dot” and “operative to impose a potential on said semiconductor fin thereby controlling a local depleted tunneling path connecting said first quantum dot and said second quantum dot In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).

Regarding claims 1, 2, 4 and 5, Park et al. disclose a 3D quantum structure (Fig. 9 or 10), comprising: a substrate (302); a low doped or undoped 3D semiconductor fin (344) ([0058]) fabricated on said substrate; a gate oxide layer (362) ([0059]) fabricated overlapping said semiconductor fin; a control gate (366) ([0052]) fabricated over said gate oxide layer; wherein said semiconductor fin (344) on one side of said control gate inherently functions as a first quantum dot, which is also directed to an intended use as discussed above, and said semiconductor fin on a second side of said control gate (366) inherently functions as a second quantum dot, which is also directed to an intended use as discussed above; and wherein an electric potential applied to said control gate is inherently operative to impose a potential on said semiconductor fin thereby controlling a local depleted tunneling path connecting said first quantum dot and .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are 

Claims 6, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2020/0126980)  The teachings of Park et al. are discussed above.
Park et al. differ from the claimed invention by not further comprising one or more additional control gates fabricated over said oxide layer to establish additional quantum dots thereby.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the 3D quantum structure disclosed by Park et al. can further comprise one or more additional control gates fabricated over said oxide layer to establish additional quantum dots thereby, because (a) a plurality of semiconductor elements having an individual structure shown in Fig. 9 or 10 of Park et al. can be repetitively formed to reduce the manufacturing cost and to use the semiconductor device in a wider range of applications, and (b) a plurality of semiconductor elements sharing the same gate oxide layer would simplify the manufacturing process and thus reduce the manufacturing cost, which has been a commonly employed method in semiconductor industry.
In the below prior art rejections, please refer to the explanations of the corresponding limitations above.
Regarding claim 15, Park et al. disclose a 3D quantum structure (Fig. 9 or 10), comprising: a substrate (302); a low doped or undoped 3D semiconductor fin (344) fabricated on said substrate; a gate oxide layer (362) fabricated overlapping the inherently functions as a quantum dot on either side of a control gate, which is directed to an intended use as discussed above; and wherein an electric potential applied to the control gate inherently controls a corresponding local depleted region and modulates corresponding tunneling barriers in the semiconductor fin thereby allowing or preventing an electron or hole to tunnel through the local depleted region between corresponding quantum dots.
Park et al. differ from the claimed invention by not comprising a plurality of low doped or undoped 3D semiconductor fins, wherein the gate oxide layer is fabricated overlapping each semiconductor fin.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the 3D quantum structure disclosed by Park et al. can further comprise a plurality of low doped or undoped 3D semiconductor fins, wherein the gate oxide layer is fabricated overlapping each semiconductor fin, because (a) a plurality of semiconductor elements including an individual structure shown in Fig. 9 or 10 of Park et al. can be repetitively formed to reduce the manufacturing cost and to use the semiconductor device in a wider range of applications, and (b) a plurality of semiconductor elements sharing the same gate oxide layer would simplify the manufacturing process and thus reduce the manufacturing cost, which has been commonly employed method in semiconductor industry.
In this case, Park et al. disclose the positional relationship of each quantum dot and each control gate and their functions recited in claim 15.
In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claim 18, Park et al. further disclose that two or more 3D quantum structures are located in sufficiently close proximity to permit quantum interaction between two or more electrons or holes, because Applicants do not specifically claim how close they should be to be referred to be “sufficiently close”, and what the “quantum interaction” refers to.

Response to Arguments
Applicants’ arguments with respect to claims 1 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cheng (US 11,031,239)
Glass et al. (US 11,222,977)
Jiang et al. (US 9,502,265)
Rachmady et al. (US 2020/0312846)
Basu et al. (US 11,094,716)
Morau et al., “Transport spectroscopy of coupled donors in silicon nano-transistors, Scientific Reports 4 (2014) 6219.

Applicants' amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        February 2, 2022
/JAY C KIM/Primary Examiner, Art Unit 2815